Citation Nr: 9919876	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-02 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT) due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1967 to June 
1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the claim of service connection 
for PCT due to Agent Orange exposure.  A notice of 
disagreement was received in October 1995.  In December 1995, 
a statement of the case was issued and a substantive appeal 
was submitted.  

The veteran requested to provide testimony in a hearing 
before a member of the Board, in Washington, D.C.  However, 
in a statement dated in July 1997, it was noted that the 
veteran desired a cancellation of the hearing.  

In October 1997, the Board remanded this case to the RO for 
further development.  The requested development was 
completed, and the case was returned to the Board.  


FINDINGS OF FACT

There is no competent evidence of record linking the 
veteran's PCT, first found many years after service, to an 
incident of service, including exposure to Agent Orange. 


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for PCT.  38 U.S.C.A. § 5107(a) (West 
1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The enlistment examination of April 1967 and medical history 
report are negative for findings or reports of PCT.  The 
February 1970 examination and medical history reports are 
also negative for findings related to PCT.  However, 
approximately one week after the separation examination, the 
veteran was treated for possible frostbite and the examiner 
observed redness and peeling of the hands and feet.  The 
impression was fungal infection.  This occurred within a year 
from his return from Vietnam.

VA records dated in the 1990s reflect the veteran's 
complaints, treatment and diagnosis of PCT.  In 1993, it was 
noted that the veteran had been suffering from ulcers on his 
hands for the past four to five years.  A reference to Agent 
Orange exposure appears in an April 1994 treatment record 
where the examiner diagnosed dermatitis, and noted a history 
of PCT.  At that time, the veteran suspected that his 
disorder was due to Agent Orange exposure.  

An Agent Orange examination was conducted in June 1994.  At 
that time, he reported a five-year history of skin rashes.  
The examiner reported that the veteran suffered from chronic 
dermatitis on his hand and arm.  When examined in May 1995, 
he reported that he had problems with rashes for the past 
five years, and an extensive work-up led to the diagnosis of 
PCT.  It was also noted that he was exposed to Agent Orange.  
The examiner reported an impression of probable PCT, and 
noted that there were no residuals at that time.  

Since the claims folder was not available to the examiners in 
1994 and 1995, the Board remanded the case for an 
examination.  As requested, an examination was conducted and 
a review of the claims folder is noted in the December 1997 
report.  The examiner concluded that the veteran appears to 
have PCT.  The history of the lesions dates back to 1990.  A 
review of the service medical records did not reflect a 
history of such lesions, and he was treated for possible 
frostbite within one year from his return from Vietnam.  
There was redness and peeling of the hands and feet, but the 
examiner concluded that there was no evidence of anything to 
suggest PCT at that time.  The examiner further noted that in 
reviewing the medical records, alcohol was found to be on the 
veteran's breath at presentation to the clinic (April 1994).  
The examiner reported the following: the veteran does have 
PCT; the long period of time since his service in Vietnam and 
possible exposure to agent orange, and the onset of the PCT 
makes it less likely that it is related to dioxin or agent 
orange exposure; and PCT can be a hereditary condition and 
can be induced by such things as alcohol ingestion; and the 
aggravating effect of the veteran's drinking, noted in the 
chart to be 12 beers on weekends, could certainly exacerbate 
or induce this type of problem.  The examiner reported that 
it could not be stated with certainty that dioxin or agent 
orange had some effect on the presentation of PCT, but the 
long period of time between the exposure and the onset of the 
condition would seem to imply that it is not related to 
service, but might be related to either hereditary factors or 
other aggravating factors such as alcohol.  

Legal Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998). 

Service connection may be granted for a disease based on 
exposure to Agent Orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 1998) 
and 38 C.F.R. § 3.307(a)(6) (1998) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma. 38 C.F.R. § 3.309(e) 
(1998).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne, PCT, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within one year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service. 38 U.S.C.A. §§ 1113, 
1116 (West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a)(6)(ii) 
(1998).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
PCT.  There must be more than a mere allegation; a claimant 
must submit evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  If he has not, his appeal must fail 
and there is no duty to assist him in the development of 
facts pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 
1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service medical records, as well as VA examination and 
treatment reports.  This evidence shows that the veteran does 
currently suffer from PCT, therefore the first requirement 
for a well-grounded claim has been met.  

In this case, presumption of exposure to agent orange is 
conceded since the records show that the veteran served in 
Vietnam during the period between January 9, 1962 and May 7, 
1975, and has a disease listed under 38 C.F.R. § 3.309(e).  
See 38 C.F.R. § 3.307(a)(6)(iii) (1998).  Although the 
presumption of exposure applies, the evidence of record shows 
that the veteran's PCT became manifest many years after the 
exposure, and the medical opinion of record attributes the 
manifestation of PCT to causes other than exposure to dioxin 
or agent orange.  Therefore, the evidence does not 
demonstrate that the veteran's PCT was incurred or aggravated 
during service.  Also, since other factors were considered to 
be the cause of the veteran's PCT, the evidence does not show 
that there is a nexus between the exposure to Agent Orange 
and the current manifestations of PCT.  Therefore, the claim 
is not well grounded.  

The remaining evidence in support of this claim consists of 
the veteran's assertions.  Normally, where the issue is 
factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including the 
veteran's solitary testimony may constitute sufficient 
evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that where the determinative issue is 
one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The assertions of a 
lay party on matters of medical causation of a disease or 
disability are not sufficient to make a claim well grounded.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, the 
veteran's assertions that his PCT is due to exposure to Agent 
Orange during service do not constitute competent medical 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the December 1995 statement of the case and the 
December 1998 supplemental statement of the case.  
Furthermore, by this decision, the Board is informing the 
veteran of evidence which is lacking and necessary to make 
this claim as set forth above well-grounded.  There is no 
prejudice to the appellant in denying the claim as not well-
grounded even though the RO decision was on the merits, 
because the "quality of evidence he would need to well 
ground his claim or to reopen it would seem to be...nearly 
the same..."  Edenfield v. Brown, 8 Vet. App. 384 (1995)(en 
banc).  Compare Bernard v. Brown, 4 Vet. App. 384 (1993).  To 
obtain further consideration of the matters on appeal before 
the Board, the veteran may file a claim supported by medical 
evidence connecting his PCT to an incident in service, 
including exposure to Agent Orange.



ORDER

The claim of entitlement to service connection for PCT is not 
well grounded, and the appeal is denied.





		
	J. E. Day
	Member, Board of Veterans' Appeals



 

